      Case 1:19-cv-00155-JRH-BKE Document 24 Filed 06/01/20 Page 1 of 1


                                                                                  I'lLEO
                                                                           U.S. D.3TRICTC0U.R]
                                                                              AUGUSTA 01
               IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF GEORGIA
                                                                        20 Mi - ] PFi 3: 1 i
                                   AUGUSTA DIVISION


WILLIAM     DAVID CREECH      and              'k


                                               k
                                                                      Cl
                                                                           ERKjJiji22^
                                                                            sOmOFGA.
BARBARA CREECH,
                                               k


                                               k
         Plaintiffs,
                                               k

                                               k
               V.                                                CV 119-155
                                               *

                                               ★
C.R. BARD INCORPORATED and
                                               ★
BARD     PERIPHERAL       VASCULAR
                                               k
INCORPORATED,
                                               k


         Defendants.                           k




                                        ORDER




        Before      the   Court    is    the    Parties'        joint      stipulation      of

dismissal without prejudice.               (Doc. 23.)        All Parties signed the

stipulation; thus, the Court finds dismissal proper under Federal

Rule of Civil Procedure 41 (a)(1)(A)(ii).

        IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT


PREJUDICE.       The      Clerk   is   directed      to   TERMINATE     all    motions     and

deadlines and CLOSE this case.             Each party shall bear its own costs

and    fees.

                                                                        sr
        ORDER ENTERED at Augusta, Georgia, this                    /          day of June,

2020.




                                                    ANJDAL HALLf CHIEF JUDGE
                                          UNITE        STATES   DISTRICT      COURT
                                        V•StTUfHERN       DISTRICT OF GEORGIA
